Citation Nr: 0815885	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  03-32 179A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a claimed bilateral 
knee disorder.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1977 to 
January 1986. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision 
issued by the RO.

Following the veteran's testimony before a Veterans Law Judge 
(VLJ) in a hearing at the RO in January 2007, the Board 
remanded the appeal in June 2007 for further development of 
the record.  The VLJ who conducted the hearing in January 
2007 is no longer employed at the Board.  The veteran was 
notified of this change and afforded an opportunity to 
request a new hearing before another VLJ in a March 2008 
letter.  The notice letter informed the veteran that if he 
did not respond within 30 days it would be assumed that he 
did not desire a new hearing and the Board decision would be 
based on the evidence of record.  To date the veteran has not 
responded to this letter.

In this regard, the Board is aware that the claims file 
indicates that the veteran had a recent change of address and 
may not have received this notice letter.  It is well 
established that the duty to assist is not always a one-way 
street.  A veteran seeking help cannot passively wait for it 
in those circumstances where he may or should have 
information that is essential in obtaining putative 
evidence.  See Wood v. Derwinski, 1 Vet.App. 190, 193 
(1991).  Insofar as the veteran has failed to keep VA 
apprised as to his recent change of address, the Board is of 
the opinion that no further assistance in this regard is 
required on the part of the VA.

Accordingly, in light of the veteran's failure to cooperate 
with the VA's efforts to assist him with the factual 
development of his claim, no further effort will be expended 
to assist the veteran in this regard.  Thus, the claim will 
be evaluated on the evidence of record in this decision 
hereinbelow. 


 
FINDING OF FACT

The evidence presented does not show that the veteran's 
currently diagnosed degenerative joint disease of the 
bilateral knees is due to an event or incident of the 
veteran's period of active service; the disorder was also not 
first manifest within one year following service.


CONCLUSION OF LAW

The veteran is not shown to have a disability manifested by 
tricompartmental degenerative joint disease of the bilateral 
knees due to disease or injury that was incurred in or 
aggravated by active service; nor may any arthritis be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1112, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him a comprehensive 
VA examination addressing his claimed disorder.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a May 2002 and August 2007 letters.  By these 
letters, the RO also notified the veteran of exactly which 
portion of that evidence was to be provided by him and which 
portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim following that letter.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.   The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

Here, the noted VCAA letters were issued both prior and 
subsequent to the appealed September 2002 rating decision.  
However, the RO readjudicated the appeal in November 2007.  
Moreover, as indicated above, the RO has taken all necessary 
steps to both notify the veteran of the evidence needed to 
substantiate his claim and assist him in developing relevant 
evidence. 

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In the August 2007 letter the 
RO notified the veteran of the evidence necessary to 
establish both disability ratings and effective dates in 
compliance with these requirements.  Id. 

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309. 

The Board has considered a July 1985 Physical Evaluation 
Board (PEB) proceedings which concluded the veteran had mild 
chondromalacia of the right knee and other disabilities which 
prevented his satisfactory performance of his duty.  Thus the 
veteran was recommended for permanent retirement.  The 
service records are devoid of complaints or findings 
referable to a left knee disorder.  

Subsequent to service, in a May 1986 VA orthopedic 
examination, the veteran complained of pain in both knees.  
He reported that his right knee pain began in August 1984.  
There was no history of trauma; the knee just gave out 
suddenly.  He reported that he was treated immediately; 
however, pain persisted and the knee continued to give out.  
Right knee pain only when walking was noted.  He reported 
that he had fallen on occasion due to the right knee giving 
out.  Also, he noted an intermittent history of locking and 
catching of the right knee.  He denied any joint swelling of 
the knee.

He reported the left knee pain began about two months after 
the right knee pain.  Also, he reported that his left knee 
symptoms were similar to the right knee symptoms, mainly that 
he had pain in his left knee with walking and the knee would 
give out.  He complained of constant pain with intermittent 
swelling in the left knee.  The left knee would catch, but 
did not lock.  The knee would give out intermittently and as 
a result he had fallen on occasion.

On physical examination, the knees were stable.  There was no 
evidence of swelling or effusion.  Range of motion was 
complete and intact.  There was questionable mild crepitus 
with a right patella femoral articulation and gross motion.  
Torque bilaterally was within normal limits and was not 
associated with pain, muscles of aches and colony.  The 
examiner concluded that the subjective complaints could not 
be explained given the objective findings.

The examiner noted that the veteran was hostile and 
noncooperative for the x-ray examination of the knees.  There 
was no swelling, synovial edema, articular effusion, or 
crepitus detected in the knee joints.  There was normal 
configuration and apparent normal range of motion since there 
were no visible abnormalities in relation to either of the 
knee joints.  The examiner noted the veteran's reported 
history of chondromalacia of the right knee; however, the 
current examination revealed no clinical findings indicative 
of chondromalacia.

VA outpatient treatment records dated from December 1986 to 
January 2007 are replete with reference to complaints of and 
treatment for bilateral knee pain.  A March 1987 record 
showed no swelling or tenderness in the knees.  Range of 
motion was within normal limits.  The veteran did have right 
knee patellar crepitus.

In an April 2003 treatment record, the veteran reported he 
was told he had arthritis in the knees.  He claimed to have 
worn out the cartilage.  He wore a brace on both knees.  The 
pain was better with the braces on the knees.

During a September 2007 VA examination, the veteran reported 
that his bilateral knee pain began in the 1980's.  He injured 
his knees jumping off the back of a truck.  He complained 
that his knee pain had gotten progressively worse since the 
initial injury.  He had no reported history of 
hospitalization or surgery for the knee pain.  He had no 
history of trauma to the knee joints.  There were no 
constitutional symptoms or incapacitating episodes of 
arthritis.  The veteran complained that he was unable to 
stand for more than a few minutes or walk more than a few 
yards.  He complained that he had pain, instability and 
giving way in the knees.

On examination of the left knee, the veteran had flexion of 
0-120 degrees, with pain beginning at 100 degrees.  He had 
passive range of motion 0-130 degrees, with pain beginning at 
100 degrees.  There was no additional loss of motion due to 
repetitive use.  He had noted medial joint line tenderness.  
The examiner indicated that the examination was made 
difficult by a seemingly exaggerated pain response to simple 
flexion and extension of the knee.  There was no lateral 
joint line pain and negative patellar grind.  McMurray's test 
was negative, and the left knee was stable to varus and 
valgus stress.

On examination of the right knee, the veteran had flexion of 
0-85 degrees, with pain beginning at 80 degrees.  He had 
passive range of motion 0-90 degrees, with pain beginning at 
80 degrees.  There was no additional loss of motion due to 
repetitive use.  The examiner again indicated that the 
veteran exhibited an exaggerated pain response with any 
motion or even touching of the right knee.  There was some 
noted medial and lateral joint line pain.  There was no 
effusion.  McMurray's and Lachman's tests were negative and 
the right knee was stable to varus and valgus stress.

The examiner concluded that the veteran had tenderness and 
painful movement of the knees with no other knee abnormality.  
X-ray results showed moderate and mild tricompartmental 
degenerative joint disease of the right and left knee 
bilaterally.  Thus, the veteran was diagnosed with 
degenerative joint disease of the bilateral knees.  

The examiner stated in a September 2007 addendum that there 
was insufficient evidence in the medical records to support 
the veteran's claim of an injury to the knees dating back to 
his days in the military.  The examiner observed that the 
veteran did have degenerative joint disease and a somewhat 
debilitating clinical examination due to his knee pain.  
However, the examiner noted that the veteran's reported 
complaint of injuring his knees jumping off a truck while in 
service was inconsistent with the available records.  Given 
the review of the medical records in the claims file and the 
clinical examination findings, the examiner opined that the 
bilateral knee condition was "less likely as not" caused by 
or a result of the veteran's military service.

In summary, the competent medical evidence of record 
indicates knee symptoms during service, but no chronic 
disability in service or for more than one year thereafter.  
The only medical evidence of record directly addressing the 
question of in-service etiology, the September 2007 VA 
examination addendum, contains findings that run counter to 
the veteran's claim.

Currently, the only evidence of record supporting the 
veteran's claim is his own lay opinion, as indicated in the 
various lay statements and January 2007 Board hearing 
testimony.  While the veteran is certainly competent to 
report continuity of symptomatology capable of lay 
observation, he has not been shown to possess the requisite 
medical training or credentials needed to render a diagnosis 
or a competent opinion as to medical causation.  Accordingly, 
his lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996). 

Overall, the preponderance of the evidence is against the 
claim of service connection for a bilateral knee disorder, 
and the claim must be denied.  In reaching this 
determination, the Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
appellant when there is an approximate balance of positive 
and negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this 
case because the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b). 


ORDER

Service connection for a claimed bilateral knee disorder is 
denied.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


